Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
               2. This communication is in response to the patent application filed 01 July 2020. Claims 1-22 are pending.

Information Disclosure Statement
	3. The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. Claims 3 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
 the breakdown task triggered by an alert in the applicant’s originally filed specification. The specification states:
[0037] In some embodiments, when converting to pickup ready staging, containers within the same order can be consolidated, when necessary, to save space. Generally, only containers that are in the same temperature band are consolidated (e.g. frozen with frozen, chilled with chilled and ambient with ambient.) In some embodiments, items are bagged before being placed in the totes and consolidation are completed by the dispenser. In some embodiments, as a picker performs the pick task, an invalid container alert will appear if two different orders are selected to be combined and systematic quality checks will fail if there are multiple labels on a container.

                Which shows no description of the breakdown task triggered by an alert. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent claims inherit the deficiencies of these claims and thus are similarly rejected.  
                Therefore, the claims 3 and 14 and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	5. Claims 1, 6, 10, 11, 12, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The limitation of claims 1, 12, and 22 recites “the number of totes to be used for a pickup order.” However, these independent claims 1, 12, and 22 do not describe a number of totes before this statement. Therefore, it is indefinite as to which number the claims are referring to in these claims stated. For purposes of further examination, Examiner assumes this is a specified number of totes for a pickup order. However, appropriate clarification is required.
The limitation of claims 6 and 17 recites “a pickup order.” However, the claims 4 and 15 on which claims 6 and 17 depend already described a pickup order through their dependency on independent claims 1 and 12. Therefore, it is indefinite as to which pickup order these claims are referring to in these claims stated. For purposes of further examination, Examiner assumes this is the pickup order that the claims 1 and 12 already describe. However, appropriate clarification is required.
The limitation of claims 10 and 21 recites “the sizes of sections.” However, the claims 1 and 12 on which claims 10 and 21 depend do not state sizes of sections. Therefore, it is indefinite as to which sizes of sections the claims are referring to in these claims and the preceding claims stated. For purposes of further examination, Examiner assumes this is the size of the sections of the staging area. However, appropriate clarification is required.
The limitation of claims 11 recites “the location of each tote or movable platform.” However, the claim 1 on which claim 11 depend do not state the location of each tote or movable platform. Therefore, it is indefinite as to which location of each tote or movable platform the claim referring to in this and the preceding claim stated. For purposes of further examination, Examiner assumes this is the location is the location of the totes and moveable platforms of claim 1. However, appropriate clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 22 are for managing pickup order staging, comprising: storing a set; and configured to execute the set which causes to: aggregate pickup orders in an order; determine, the number of totes to be used for a pickup order in the order based on items in the pickup order (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); Docket No. 8842-146916-US_6006US02 - 18-generate, labels for each tote assigned to the pickup order, each label comprising a tote identifier, an order serial number, and a due time (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); trigger a pick task for the pickup order wherein the pick task comprises staging filled totes in a section of a staging area assigned to the due time of the pickup order and densely stacking totes assigned to different orders together to a set height (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); detect, for the completion of the pick task based on tote  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, managing pickup order staging by determining and organizing the information for the totes that will allow pickup within the staging area based on how it was organized encompasses what a customer service manager does to manage how totes are organized for various customers so the customer can pick them up. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than apparatus, non-transitory storage medium, computer readable instructions, control circuit, database, task management device, label printer and electronic identifier reader. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the storing of information for managing pickup is insignificant extra-solution activity as this is storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0012] The central management computer 100 may refer to a merchant backend system that manages the fulfillment of pickup orders and/or manages workflow in a retail store. In some embodiments, the central management computer 100 may comprise a processor-based system, a server device, a cloud-based server, a networked computer, etc. In some embodiments, the central management computer 100 may serve a specific store location or comprise an enterprise server system that serves a plurality of geographically dispersed store locations. The central management computer 100 may comprise one or more processor-based devices comprising at least a control circuit 105 and a memory device 108. In some embodiments, the central management computer 100 may further comprise a network adapter configured to communicate with one or more of the order database 110, the task management device 120, the identifier reader 130, and the printer over one or more network such as a private network, a local area network, and the Internet. The control circuit 105 may comprise a processor, a 

Which describes the present invention for service, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus and non-transitory storage medium nor the storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 12 also contain the identified abstract ideas above, with additional elements central management computer and machine which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 22 above.
Claims 2-11 and 13-21 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 22 above. 
Therefore, claims 1-22 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2018/0127211 to Jarvis (hereinafter referred to as “Jarvis”) in view of US publication number 2013/0030955 to David (hereinafter referred to as “David”).

(A) As per claims 1/12/22, Jarvis teaches A system for managing pickup order staging, the system comprises: an order database storing a plurality of pickup orders (Jarvis: [a system for managing pickup order staging where the system comprises and order database storing a plurality of pickup orders 0009 ; 
and a central management computer communicating with the order database, the electronic identifier reader, the task management device, and the label printer, the central management computer being configured to: determine the number of totes to be used for a pickup order based on items in the pickup order (Jarvis: [the central management computer communicating 0008 with the order database 
generate, via the label printer, labels for each tote assigned to the pickup order, each label comprising a tote identifier, an order serial number (Jarvis: [generate via the label 0009 printer 0183 labels for each tote 0067 assigned to the pickup order 0009 each label comprising a tote identifier, an order serial number 0093]); 
trigger a pick task for the pickup order via the task management device, wherein the pick task comprises staging filled totes in a section of a staging area assigned to the pickup order and densely stacking totes assigned to different orders together to a set height (Jarvis: [triggering a pick task for the pickup order 0009 via the task management device 0033 wherein the pick task comprises staging filled totes in a section of the staging area assigned to the pickup order and 0089 stacking totes assign to 0150 different orders together 0057 to a set height or densely stacking 0160]); 
detect for the completion of the pick task based on tote identifiers and product identifiers scanned by the electronic identifier reader (Jarvis: [detect for the completion of the pick task based on tote identifiers and product identifiers 0046 scanned by the electronic identifier reader 0044]); 
determine a breakdown start time for the pickup order (Jarvis: [determine a breakdown start time for a pickup order 0038]); 
trigger a breakdown task at the breakdown start time via the task management device, wherein the breakdown task comprises separating totes in the staging area assigned of the pickup order onto multiple movable platforms based on the order serial numbers on each tote (Jarvis: [trigger a breakdown task at the start time via the task management device wherein the task comprises 0042 separating totes in the staging area assigned of the pickup order 0089 onto multiple movable platforms 0164 based on the serial numbers of each tote 0093]); 

and update the order database to indicate that the pickup order is ready for pickup upon the breakdown task (Jarvis: [update the order database 0048 to indicate that the pickup order is ready for pickup for the breakdown task 0101]).
Jarvis does not explicitly teach having a specific due time and completion of something which is taught in combination with David.
David teaches
Having a specific due time (David: [Having a specific due time when something is expected to be done 0010])
Completing something specific (David: [Completing something specific 0006])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with having a specific due time and completion of something of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

(B) As per claims 2 and 13, Jarvis teaches the breakdown start time is determined based on one or more of times, number of totes associated, number of orders associated, storage space availability, and staff availability (Jarvis: [the start time is 0105 determined by one or more of storage space availability 0128 and staff availability 0034]).
Jarvis does not explicitly teach having a specific due time which is taught in combination with David.
David teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with having a specific due time of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

(C) As per claims 3 and 14, Jarvis teaches the wherein the breakdown task is triggered and displayed on the task management device (Jarvis: [the breakdown task is triggered and displayed on the task management device 0012]).
Jarvis does not explicitly teach having an alert which is taught in combination with David.
David teaches
Having an alert (David: [Having an alert 0128])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of tasks of Jarvis with having an alert of David for the managing of tasks as they are analogous art along with the current invention which solve problems related to managing tasks for a business, and the combination would lead to the application and use of information for managing tasks as taught in [0073] of David.

(D) As per claims 4 and 15, Jarvis teaches the central management computer is further configured to generate dense storage instruction comprising placing filled totes in specific positions within the section of the staging area assigned (Jarvis: [the central management computer is further 
Jarvis does not explicitly teach having a specific due time which is taught in combination with David.
David teaches
Having a specific due time (David: [Having a specific due time when something is expected to be done 0010])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with having a specific due time of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

(E) As per claims 5 and 16, Jarvis teaches wherein the dense storage instruction is determined based on grouping orders with tote to the set height into the same stack as in claim 1.
Jarvis does not explicitly teach adding a specific amount which is taught in combination with David.
David teaches
The adding of a specific amount (David: [0136 the adding of a specific amount])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with adding a specific amount of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

(F) As per claims 6 and 17, Jarvis teaches wherein the dense storage instruction is determined based on stacks in which totes associated with a pickup order is placed as in claim 1.
Jarvis does not explicitly teach reducing a specific amount which is taught in combination with David.
David teaches
The reducing of a specific amount (David: [0106 the reducing of a specific amount])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with reducing a specific amount of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

(G) As per claims 7 and 18, Jarvis teaches wherein the pick task is triggered by sending machine readable instructions to an automated picker machine (Jarvis: [the pick task is triggered by sending machine readable instructions to an automated picker machine 0008]).

(H) As per claims 8 and 19, Jarvis teaches wherein the pick task is triggered by displaying a pick instruction on the task management device, wherein the pick instruction comprises locations of each item in the pickup order (Jarvis: [the pick task is triggered 0009 by displaying 0012 a pick instruction on the task management device 0009 locations of each item in the pickup order 0050]).



(J) As per claims 10 and 21, Jarvis teaches wherein sections of the staging area are marked with labels such as the sections assigned as in claim 1. Jarvis also teaches the sizes of assigned sections (Jarvis: [the size of assigned sections 0091]) 
Jarvis does not explicitly teach having a specific due time, sizes and adjusting/changing times which is taught in combination with David.
David teaches
Having a specific due time (David: [Having a specific due time when something is expected to be done 0010])
Applying a specific size (David: [Applying a specific size 0057])
Adjusting/changing times (David: [adjusting/changing times 0060])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of orders being picked up of Jarvis with having a specific due time, sizes and adjusting/changing times of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing orders for a business, and the combination would lead to the application and use of information for managing orders as taught in [0057] of David.

	(K) As per claim 11, Jarvis teaches wherein the order database is further updated to store the location of each tote or movable platform of the breakdown task (Jarvis: [the order database is further updated to store the 0047 location of each tote or movable platform of the breakdown task 0056]).

David teaches
Completing something specific (David: [Completing something specific 0006])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing of tasks of Jarvis with completion of something of David for the managing of orders as they are analogous art along with the current invention which solve problems related to managing tasks for a business, and the combination would lead to the application and use of information for managing tasks as taught in [0057] of David.


Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200286036 A1
AUTOMATED STORAGE AREA
Levy; Arik Seth
US 20190197451 A1
SUPPLY CHAIN MANAGEMENT SYSTEM THROUGH INTEGRATED SOFTWARE AND MOBILE SUPERMARKETS
BALASINGHAM; MOHANADAS
US 20180308010 A1
Double Blind Machine Learning Insight Interface Apparatuses, Methods and Systems
Bunch; Karl Edward et al.
US 20180121872 A1
STREAMLINING OF PACKAGE PROCESSING IN A MAILCENTER SERVICE SYSTEM
Walsh; Dale
US 20180121873 A1
INTELLIGENT USE OF LOCKERS IN MAILCENTER PACKAGE PROCESSING SYSTEM
WALSH; Dale
US 20160335595 A1
METHOD AND SYSTEM FOR CONTROLLING A STORAGE ROOM
Levy; Arik Seth et al.
US 20160239021 A1
AUTOMATED INVENTORY TAKING MOVEABLE PLATFORM
POUS ANDRÉS; Rafael et al.
US 20140153831 A1
COLLATION/RETRIEVAL SYSTEM, COLLATION/RETRIEVAL SERVER, IMAGE FEATURE EXTRACTION APPARATUS, COLLATION/RETRIEVAL METHOD, AND PROGRAM
Ishiyama; Rui

SYSTEM AND METHOD FOR AUTOMATED GENERATION OF COMMUNICATIONS INVOLVING PRODUCTS OR SERVICES
Libman; Richard Marc
US 20070150375 A1
METHOD AND APPARATUS FOR EFFICIENT MEAL DELIVERY
Yang; Ping


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        2/11/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683